Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
 	Claims 1 and 13 have been amended. Claims 14-15 are withdrawn. Claims 1-13 are pending.

Information Disclosure Statement
The information disclosure statement filed 1/20/22 has been considered and an initialed copy is enclosed.

Claim Rejections Withdrawn
The rejection of claim(s) 1-12 and 14-15  under 35 U.S.C. 103 as being unpatentable over Grange et al. WO 2014/045023 3/27/14 in view of Brodnik et al. Neuropharmacology 125 (2017) 295-307 is withdrawn in view of the amendment to the claims.
The rejection of claim 13  under 35 U.S.C. 103 as being unpatentable over Grange et al. WO 2014/045023 3/27/14 and  Brodnik et al. Neuropharmacology 125 (2017) 295-307 as applied to claims 1-12 and 14-15 above, further in view of Back et al. Addict Behav. 2006 Feb;31(2):351-4. doi: 10.1016/j.addbeh.2005.05.008. Epub 2005 Jun 13 is withdrawn in view of the amendment to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of reducing the likelihood of preventing a human subject’s relapse into cocaine consumption, wherein the subject has previously self-administered cocaine, the method comprising identifying a subject currently exposed to at least one risk factor for relapse into cocaine self-administration; administering to the subject an effective amount of isolated heat-killed Mycobacterium vaccae; and thereby reducing the likelihood of preventing the subject from relapsing into cocaine self-administration, does not reasonably provide enablement for 
a method of reducing the likelihood of preventing a human subject’s relapse into cocaine consumption, wherein the subject has previously self-administered cocaine, the method comprising identifying a subject currently exposed to at least one risk factor for relapse into cocaine self-administration; administering to the subject an effective amount of any other isolated Mycobacterium; and thereby reducing the likelihood of preventing the subject from relapsing into cocaine self-administration.  
use the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below. 
Nature of the Invention
The claims are drawn to:
A method of reducing the likelihood of preventing a human subject’s relapse into cocaine consumption, wherein the subject has previously self-administered cocaine, the method comprising identifying a subject currently exposed to at least one risk factor for relapse into cocaine self-administration; administering to the subject an effective amount of any other isolated Mycobacterium; and thereby reducing the likelihood of preventing the subject from relapsing into cocaine self-administration.
Breadth of the Claims
The scope of isolated Mycobacterium encompasses all forms of isolated Mycobacterium including pathogenic, non-pathogenic, attenuated, and killed.
The scope of isolated Mycobacterium also encompasses species such as  but not limited to:
M. vaccae, M. thermoresistibile, M. flavescens, M. duvalii, M. phlei, M. obuense, M. parafortuitum, M. sphagni, M. aichiense, M. rhodesiae, M. neoaurum, M. chubuense, 
Guidance in the Specification/The Existence of Working Examples
The specification discloses that exposure to nonpathogenic environmental bacteria, such as M. vaccae, can reduce inappropriate inflammation in the periphery as well as stress-induced neuroinflammation. The specification teaches that immunization with heat-killed M. vaccae reduces inflammatory responses in murine models of stress induced or chemically induced colitis reduces stress induced anxiety and induces an anti-inflammatory cytokine milieu in the brain and prevents stress-induced sensitization of hippocampal microglia and dramatically alters serotonin signaling in the brain, reducing stress and anxiety like responding in animal models of post-traumatic stress disorder and other anxiety disorders. See page 5.
The specification disclose that M. vaccae immunization did not alter acquisition of cocaine conditioned place preference (CPP) to 30 mg/kg cocaine but abolished stress-induced reinstatement of cocaine CPP and that these data provide the first assessment of the translational potential of M. vaccae immunotherapy to treat substances use disorders and that given the excellent safety record of M. vaccae immunotherapy in clinical trials, successfully demonstrating an anti-relapse effect in preclinical models justifies rapid clinical evaluation of treatment efficacy.
See last paragraph on p. 5 to first paragraph  page 6 and page 25 example 3.
The specification does not correlate the preimmunization of any other form of M. vaccae e.g. live with an anti-relapsing effect regarding cocaine.

State of the Art and Predictability of the Art and Amount of experimentation Necessary
The art does not disclose the anti-relapsing of Mycobacterium with regards to cocaine.
It is unpredictable that other species of Mycobacterium can be used to prevent a human’s subject relapse into cocaine consumption.
This is because all the Mycobacterium species act differently and thus, the anti-relapsing effect o preimmunization with heat killed M. vaccae has with respect with cocaine consumption cannot be extrapolated to the entire genus of Mycobacterium.
Because of the wide variability in the genus of Mycobacterium which comprises numerous species it is reasonably expected that not all species of Mycobacterium will have an anti-relapsing effect with regards to cocaine consumption.
Even different strains of the same species of  probiotic bacteria exert strain specific effects on stress-related behavior and physiology in BALB/c mice. See Savignac et al. Neurogastroenterol Motil (2014) 26, 1615-1627.
Thus, more guidance and working example is needed to use other isolated species of Mycobacterium in any form to reduce the likelihood of or preventing a human subject’s relapse into cocaine consumption.
"The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art." "The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) Physiological activity can be considered inherently unpredictable. Thus, Applicant assumes a certain burden in establishing that inventions involving physiological activity are enabled. See MPEP 2164.03.

Status of the Claims
Claims 1-13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645